MEMORANDUM *
Defendant Juvenile A.P.O.T. appeals his sentence of five years official detention. The parties are familiar with the facts and we do not repeat them here.
At the sentencing hearing, the district court looked to the factors enumerated in 18 U.S.C. § 3553(a) in determining that A.P.O.T. should receive a five-year sentence, the maximum term of detention allowable under the statute, 18 U.S.C. § 5037(c)(2)(A). Both the presentence report and the transcript of the sentencing hearing are silent on the questions of AJP.O.T.’s rehabilitative needs, how a term of five years detention will serve these needs, or why official detention is the “least restrictive means” to rehabilitation in this case. See United States v. Juvenile, 347 F.3d 778, 785-87 (9th Cir.2003). Sentencing a juvenile defendant under only the adult sentencing factors constitutes plain error. United States v. Juvenile Male, 470 F.3d 939, 941 (9th Cir.2006).
On remand, the district court must determine a sentence consonant with the rehabilitative focus of the Federal Juvenile Delinquency Act, 18 U.S.C. §§ 5031-5042, and this court’s precedent.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.